DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, filed July 28, 2020 are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant's lack of an Information Disclosure Statement submission.

Claim Objections
Claims 2, 4, and 5 are objected to because of the following informalities:  
Claim 2 recites “wherein the bottom of the cover body”, ln 1-2 should read --wherein a bottom of the cover body--;
Claims 2 recites “around the circumference; and”, ln 3 should read --around the circumference of the air outlet end; and--;
Claim 4 recites “wherein the support frame is of a conical structure”, ln 1-2 should read -- wherein the support frame is of a frustoconical structure--;
Claim 5 recites “formed in the top of the cover body”, ln 2 should read --formed in a top of the cover body--;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liarbet (U.S. Patent No. 5,451,190) in view of Carrick (U.S. Patent No. 167,496) in view of Alizoti at al. (WO 2021/038467 A1; hereinafter: “Alizoti”).
Regarding Claim 1, Liarbet discloses a respiratory therapy apparatus comprising a blowing pipe (1, 3; Fig. 1, 7), a support frame (5, 5’; Fig. 1, 7), a ball body (6, 6’; Fig. 1, 7) and a cover body (7, 7’; Fig. 1, 7), wherein the blowing pipe comprises an air inlet end (A, Fig. A annotated below) and an air outlet end (B, Fig. A annotated below); the air outlet end is provided with the support frame (Fig. 1, 7; col 3, ln 37 to ln 4, ln 43); the ball body is limited in the support frame (Fig. 1, 7; col 3, ln 37 to ln 4, ln 43); the air outlet end is buckled with the cover body (Fig. 1, 7), and a seal ring (C and D, Fig. A annotated below) is arranged at a joint (E and F, Fig. A annotated below). 

    PNG
    media_image1.png
    418
    760
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Liarbet.
Liarbet does not specifically disclose the respiratory therapy apparatus comprising absorbent wool is arranged inside the cover body; and a miniature air flow sensor, a signal transmitting device and a power supply assembly are arranged inside the blowing pipe, wherein the miniature air flow sensor is connected with the signal transmitting device; the power supply assembly supplies power for the miniature air flow sensor and the signal transmitting device; the signal transmitting device is composed of a microprocessor, an encoder, a filter and a signal transmitting module; and the data detected by the miniature air flow sensor is processed, encoded, and then transmitted to a terminal through the signal transmitting module.
Carrick teaches a respiratory apparatus comprising absorbent wool (“I”; Fig. 3) is arranged inside the cover body (“H”; Fig. 3; Pg. 1, left column, ln 22-28) for the purpose of impregnate the air to be inhaled with a medicinal matter (Pg. 1, left column, ln 22-28).
Alizoti teaches a smart oscillating positive expiratory pressure device comprising a miniature air flow sensor (52, 436; Fig. 5, 61; ¶¶ 0016, 00136, 00137), a signal transmitting device (“BTLE module” 56, 60, 158; Fig. 4, 44) and a power supply assembly (58; Fig. 4) are arranged inside a blowing pipe (48; Fig. 4; ¶ 00136), wherein the miniature air flow sensor is connected with the signal transmitting device (¶¶ 0005, 00136-00137, 00160, 00170-00171); the power supply assembly supplies power for the miniature air flow sensor and the signal transmitting device (¶ 00136); the signal transmitting device is composed of a microprocessor, an encoder, a filter and a signal transmitting module (¶¶ 00136, 00142, 00143, 00175-00182); and the data detected by the miniature air flow sensor is processed, encoded, and then transmitted to a terminal (62; Fig. 23) through the signal transmitting module (¶ 00136, 00167-00174; Fig. 24-25, 30-31, 44, 63A-65) for the purpose of determining the frequency of use, as well as evaluate the user’s technique (¶ 00137), determining usage time (¶ 00135), and determining blowing frequency (¶¶ 00153-00157, 00168).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the respiratory therapy apparatus of Liarbet to include the absorbent wool arranged inside the cover body as taught by Carrick; and the include the miniature air flow sensor, the signal transmitting device and the power supply assembly arranged inside the blowing pipe, wherein the miniature air flow sensor is connected with the signal transmitting device; the power supply assembly supplies power for the miniature air flow sensor and the signal transmitting device; the signal transmitting device is composed of the microprocessor, the encoder, the filter and the signal transmitting module; and the data detected by the miniature air flow sensor is processed, encoded, and then transmitted to the terminal through the signal transmitting module as taught by Alizoti for the purpose of impregnate the air to be inhaled with a medicinal matter (See Carrick: Pg. 1, left column, ln 22-28) and determining the frequency of use, as well as evaluate the user’s technique (See Alizoti: ¶ 00137), determining usage time (See Alizoti: ¶ 00135), and determining blowing frequency (See Alizoti: ¶¶ 00153-00157, 00168), respectively.
 
Regarding Claim 2, the modified apparatus of Liarbet discloses the respiratory therapy apparatus wherein the cover body comprises a bottom (A and B, Fig. B annotated below). 

    PNG
    media_image2.png
    311
    752
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Liarbet.
The modified apparatus of Liarbet discloses the respiratory therapy apparatus wherein the bottom of the cover body is provided with clamping grooves; the air outlet end of the blowing pipe is provided with buckles around the circumference; and the cover body and the blowing pipe are fixedly connected with each other through the buckles and the clamping grooves.
Alizoti teaches the smart oscillating positive expiratory pressure device comprising a bottom (A, Fig. C annotated below) of a cover body (700, 706; Fig. 71; ¶ 00116) is provided with clamping grooves (B, C, D, Fig C annotated below); an air outlet end (630; Fig. 70) of a blowing pipe (622; Fig. 70) is provided with buckles (“tabs” 638; Fig. 70; ¶¶ 00115, 00116) around a circumference of the air outlet end (Fig. 70); and the cover body and the blowing pipe are fixedly connected with each other through the buckles and the clamping grooves (¶ 00116) for the purpose of forming a hermetically sealed (airtight) engagement between the cover body and the blowing pipe (¶¶ 00115-00116).

    PNG
    media_image3.png
    460
    738
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 71 of Alizoti.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified apparatus of Liarbet to include the bottom of the cover body is provided with clamping grooves; wherein the air outlet end of the blowing pipe is provided with buckles around the circumference; and wherein the cover body and the blowing pipe are fixedly connected with each other through the buckles and the clamping grooves as taught by Alizoti for the purpose of forming a hermetically sealed (airtight) engagement between the cover body and the blowing pipe (¶¶ 00115-00116).
 
Regarding Claim 4, the modified apparatus of Liarbet discloses the respiratory therapy apparatus wherein 
Regarding Claim 4, the modified apparatus of Liarbet discloses the respiratory therapy apparatus wherein the support frame is of a frustoconical structure (See Liarbet: Fig. 1, 7).
Regarding Claim 5, the modified apparatus of Liarbet discloses the respiratory therapy apparatus wherein first vent holes (A, B Fig. D annotated below) are formed in a top of the cover body (C, D Fig. D annotated below).

    PNG
    media_image4.png
    425
    629
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 7 of Liarbet.
Regarding Claim 6, the modified apparatus of Liarbet discloses the respiratory therapy apparatus the air inlet end and the air outlet end form a certain angle (A, Fig. E annotated below, so that the blowing pipe is in a hook shape (See Liarbet: Fig. 7). 

    PNG
    media_image5.png
    345
    744
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 7 of Liarbet.
The modified apparatus of Liarbet does not explicitly disclose the respiratory therapy apparatus wherein the air inlet end and the air outlet end adopt an integrated structure.
It is noted that the courts have held that forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art. See MPEP 2144.04 V. (B)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified apparatus of Liarbet to include the air inlet end and the air outlet end being formed as an integral structure would be obvious to one of ordinary skill in the art because forming in one piece an article which has formerly been formed in two pieces involves only routine skill in the art. See MPEP 2144.04 V. (B)
Regarding Claim 7, the modified apparatus of Liarbet discloses the respiratory therapy apparatus wherein corresponding detecting information can be acquired on the terminal through a mobile phone APP (See Alizoti: ¶¶ 00158, 00164, 00218-00221).
Regarding Claim 8, the modified apparatus of Liarbet discloses the respiratory therapy apparatus wherein the detecting information comprises use time, use frequency and blowing frequency (See Alizoti: 00135, 00137, 00153-00157, 00168).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liarbet in view of Carrick  in view of Alizoti as applied to claim 2 above, and further in view of Markey et al. (U.S. Pub. No. 2022/0273235; hereinafter: “Markey”).
Regarding Claim 3, the modified apparatus of Liarbet discloses the respiratory therapy apparatus with the blowing pipe comprises a mouthpiece (See Liarbet: 4; Fig. 1,7). 
The modified apparatus of Liarbet does not specifically disclose the respiratory therapy apparatus wherein the blowing pipe is provided with a protecting sleeve.
Markey teaches a respiratory apparatus comprising a mouthpiece (20; Fig. 1A) covered by a protective sleeve (22; Fig. 1A) for the purpose of ensuring that the mouthpiece remains clean and also ensures that no foreign objects can enter the mouthpiece and apparatus when not in use (¶ 0074). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified apparatus of Liarbet to include the blowing pipe being provided with the protecting sleeve as taught by Markey for the purpose of ensuring that the mouthpiece remains clean and also ensures that no foreign objects can enter the blowing pipe when not in use (See Markey: ¶ 0074).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785